Title: From Thomas Jefferson to Thomas Sim Lee, 12 March 1781
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
In Council March 12th 1781

The prisoners of Convention and those taken at the Cowpens having been ordered on the late Approach of Lord Cornwallis to move on to our Northern Boundary, while Congress could be consulted as to what should be done with them, I have received a Letter from the President from which the inclosed is extracted. They have I believe reached as far as Winchester from which place they are now ordered to move into Knowlands ferry, where the president in another letter informs me your Excellency will have made Provision for subsisting and guarding them further on. According to the Desire of Congress expressed in the presidents Letter, I have taken the Liberty of communicating this to your Excellency. I have the Honour to be with sentiments of the highest respect Sir Your &c.,

T. J.

